May 5, 2014 DREYFUS INVESTMENT GRADE FUNDS - Dreyfus Short Term Income Fund Supplement to Summary and Statutory Prospectuses dated December 1, 2013 DREYFUS INVESTMENT GRADE FUNDS - Dreyfus Intermediate Term Income Fund Supplement to Summary Prospectus dated May 1, 2014; and Supplement to Statutory Prospectus dated December 1, 2013, as revised May 1, 2014 DREYFUS SHORT DURATION BOND FUND Supplement to Summary and Statutory Prospectuses dated April 1, 2014 The following changes will take effect as of June 16, 2014 Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund The following supersedes and replaces the second sentence of the first paragraph in "Principal Investment Strategy" in the summary prospectuses and "Fund Summary – Principal Investment Strategy" in the statutory prospectuses and the third sentence of the first paragraph in "Fund Details – Goal and Approach" in the statutory prospectuses: These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), floating rate loans (limited to up to 20% of the fund's net assets) and other floating rate securities and foreign bonds. Dreyfus Short Duration Bond Fund The following supersedes and replaces the second sentence of the first paragraph in "Principal Investment Strategy" in the summary prospectus and "Fund Summary – Principal Investment Strategy" in the statutory prospectus. The fund's bond investments may include, but are not limited to, the following: bonds issued or guaranteed by the U.S. government or its agencies or instrumentalities, government and private mortgage-related securities, corporate bonds, municipal bonds, bonds of foreign governments and companies (limited to up to 30% of the fund's assets in the aggregate, up to 5% in non-U.S. dollar-denominated bonds and up to 5% in emerging market bonds), asset-backed securities, floating rate loans (limited to up to 20% of the fund's net assets) and other floating rate securities, inflation-indexed securities, and zero coupon, pay-in-kind and step-up securities. The following supersedes and replaces the third sentence of the first paragraph in "Fund Details – Goal and Approach" in the statutory prospectus: The fund's bond investments may include, but are not limited to, the following: • bonds issued or guaranteed by the U.S. government or its agencies or instrumentalities • government and private mortgage-related securities • corporate bonds DRY-GRP1STK-0514A • municipal bonds • bonds of foreign governments and companies (limited to up to 30% of the fund's assets in the aggregate, up to 5% in non-U.S. dollar-denominated bonds and up to 5% in emerging market bonds) • asset-backed securities • floating rate loans (limited to up to 20% of the fund's net assets) and other floating rate securities • inflation-indexed securities • zero coupon, pay-in-kind and step-up securities All Funds The following supplements the information in "Principal Risks" in the summary prospectuses and "Fund Summary – Principal Risks" in the statutory prospectuses: • Floating rate loan risk. Unlike publicly traded common stock which trades on national exchanges, there is no central place or exchange for loans to trade.
